ORDER
PER CURIAM.
Appellant, Kevin P Jones, (“appellant”), appeals from the judgment of the Circuit Court of the City of St. Louis awarding respondent, Noland P. Jones, (“respondent”) attorney fees and costs incurred as the result of legal proceedings for restoration of capacity and surcharge of losses to respondent’s guardianship estate. We affirm.
We have reviewed the brief of the appellant and the record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential *662purpose, we affirm the judgment pursuant to Rule 84.16(b).